DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022, has been entered.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed July 05, 2022, with respect to the rejection of claims 23-42, have been fully considered and with further detailed search and review, claims 23-42, are now indicated as allowable.  The rejection of claims 23-42, has been withdrawn.  
Claims 23-42, are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claim 23, 34, is allowable over the prior arts since the references taken either individually or collectively neither teach nor render obvious detecting, an alarm of a tag, whether the alarmed tag was on display within a detection zone of the system prior to the alarm and whether a person was within a defined distance range of the alarmed tag during a period of time immediately preceding the detecting; and suppressing an issuance of the alarm by the EAS detection system in response determining that the person was not within the defined distance range of the alarmed tag during a period of time immediately preceding the detecting. 
The closest prior art Buehler (9,881,216) discloses limitation for a method (system) of electronic article surveillance (EAS) detection noted in the office action of 4/5/2022, however, does not disclose the above noted allowable feature as obvious. Claims 24-33, 35-42, further limit the allowable claims and therefore are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/ 
Primary Examiner, 
Art Unit 2632.